Citation Nr: 1821633	
Decision Date: 04/10/18    Archive Date: 04/19/18

DOCKET NO.  14-28 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for service-connected costochondritis for the period prior to June 24, 2011, and a compensable rating beginning June 24, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Dean, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from June 1976 through June 1980 and again from September 1981 through September 1997.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In that decision, the RO granted service connection for costochondritis and assigned a 10 percent disability evaluation.  The Veteran appealed this rating.

In an August 2012 rating decision, the RO reduced the disability evaluation from 10 percent to noncompensable, effective June 24, 2011.

In November 2016, the Board remanded the Veteran's appeal to the RO for further evidentiary development.


FINDING OF FACT

Throughout the appeal period, the Veteran's costochondritis has been manifested by tenderness to palpation, fatigability, and intermittent anterior chest pain increased on breathing deeply, walking, or bending over.


CONCLUSION OF LAW

The Veteran's costochondritis constitutes a moderate disability of the thoracic muscle group, thus warranting a 10 percent rating, but no higher, for the entire appeal period.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.20, 4.21, 4.40, 4.56, 4.73, Diagnostic Code (DC) 5321 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.   Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.   Legal Criteria and Analysis

A.   Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C. § 1155; 38 C.F.R. Part 4. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7. 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20. 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

Staged ratings may be appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See, e.g., Hart v. Mansfield, 21 Vet. App. 505 (2007).

In this case, in the aforementioned February 2011 rating decision that granted service connection, the RO assigned a 10 percent rating for synovitis, to be rated under hyphenated DC 5020-5297 according to the criteria for removal of the ribs under 38 C.F.R. § 4.71a, 4.73.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.

Here, the Board finds that the evidence of record does not document symptoms more closely approximating removal of the ribs.  Indeed, given the findings on examination, the Board finds that 38 C.F.R. § 4.73, DC 5321, which relates to disabilities of the muscles of respiration, more appropriately captures the nature of the Veteran's costochondritis.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); see also Butts v. Brown, 5 Vet. App. 532, 539 (1993) (the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case"); Pernorio v. Derwinski, 2 Vet. App. 625 (1992) (any change in a diagnostic code by VA must be specifically explained). 

Specifically, under DC 5321, disabilities resulting from injuries to the thoracic muscle group (Group XXI) are classified as slight, moderate, moderately severe, or severe.  38 C.F.R. §§ 4.56(d), 4.73.  A noncompensable rating is warranted for slight muscle injury.  A 10 percent rating is warranted for moderate muscle injury.  A 20 percent rating is warranted for moderately severe or severe muscle injury.  

For VA rating purposes, the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement.  38 C.F.R. § 4.56(c).

A slight disability of muscles comprises simple wound of muscle without debridement or infection.  Objective findings include minimal scar; no evidence of fascial defect, atrophy, or impaired tonus; and no impairment of function or metallic fragments retained in muscle tissue.  38 C.F.R. § 4.56(d)(1).

A moderate muscle disability comprises a through-and-through or deep penetrating wound of short track from a single bullet, small shell or shrapnel fragment, without explosive effect of high velocity missile, residuals of debridement, or prolonged infection.  Objective findings should include entrance and (if present) exit scars; small or linear, indicating short track of missile through muscle tissue; some loss of deep fascia or muscle substance or impairment of muscle tonus; and loss of power or lowered threshold of fatigue when compared to the sound side.  38 C.F.R. § 4.56(d)(2).

A moderately severe muscle disability comprises a through-and-through or deep open penetrating wound by a small high-velocity missile or a large low-velocity missile, with debridement, prolonged infection, or sloughing of soft parts, and intermuscular scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with a record of consistent complaints of cardinal signs and symptoms of muscle disability, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include entrance and (if present) exit scars indicating track of missile through one or more muscle groups; and indications on palpation of loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with sound side.  Tests of strength and endurance compared with sound side should demonstrate positive evidence of impairment.  38 C.F.R. § 4.56(d)(3).

A severe muscle disability contemplates through-and-through or deep penetrating wounds due to high-velocity missile, or large or multiple low-velocity missiles, or with shattering bone fracture or open comminuted fracture with extensive debridement, prolonged infection, or sloughing of soft parts, intermuscular binding and scarring.  There should be a history of hospitalization for a prolonged period for treatment of the wound, with consistent complaints of cardinal signs and symptoms of muscle disability, worse than those shown for moderately severe muscle injuries, and, if present, evidence of inability to keep up with work requirements.  Objective findings should include ragged, depressed and adherent scars indicating wide damage to muscle groups in missile track; palpable loss of deep fascia or muscle substance, or soft flabby muscles in wound area; and abnormal muscle swelling and hardening in contraction; tests of strength, endurance, or coordinated movements compared with the corresponding muscles of the uninjured side indicate severe impairment of function.  38 C.F.R. § 4.56(d)(4).

B.   Evidence and Analysis

The Board has reviewed all evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Board will summarize the relevant evidence as appropriate and the analysis will focus on what the evidence shows, or fails to show, as to the claim.

The Veteran's VA treatment records show complaints of chest pain from August 2000 forward.  A VA physician diagnosed him with costochondritis in 2006.

In December 2010 the Veteran was afforded a VA examination for his costochondritis.  The Veteran said that the chest pain developed while he was in service and that the pain was in both sides of his upper chest and that it was associated with activity but also manifested when the Veteran was resting.  The examiner concluded that the results of the nuclear stress test, the treadmill test, and echocardiogram showed that the problem was not in the Veteran's heart.  The Veteran said that his chest pains were less frequent than during his military service but they still occurred.  At the time of the examination the Veteran was unemployed but not retired.  The Veteran said that his employer had terminated him for his inability to focus and maintain standards.  The examiner diagnosed costochondritis and found functional impact including problems lifting and carrying items, pain, and moderate impairment of the Veteran's ability to do chores, exercise, and engage in sports and recreation.  The examiner reviewed the Veteran's private medical records and service treatment records in preparing this report.

The Veteran was admitted to the VA emergency room for chest pains in April 2011.  He said he had a sharp pain in the left side of his chest when he awoke that morning, and that it became more severe when he bent over to put on his shoes.  The VA physician recorded the Veteran's acute atypical chest pain and the Veteran was discharged from the hospital.

In June 2011 the Veteran saw a private physician for his costochondritis.  He told the physician of his admission to the VA emergency room in April and said that the VA physician prescribed ibuprofen.  The private physician diagnosed costochondritis, which was asymptomatic during the examination.  The Veteran said that the chest pain made it difficult to walk after lying down, bending over, or prolonged sitting.  He told the physician that he was not employed.  The physician found that the Veteran could perform the activities of daily living when asymptomatic.

The Veteran visited the VA medical center numerous times concerning his costochondritis.  He complained of some chest discomfort in February 2011.  The Veteran complained of severe chest pain in April and May 2011 including pain when breathing deeply, coughing, or even moving, and the treating nurse found tenderness on palpation.  In June 2011 the Veteran said that ibuprofen was helping his symptoms, and when visiting in August 2011 for other reasons he said that he had no chest pain.  The Veteran again reported chest pain in September 2011 and January 2012.

VA treatment records show that in February 2013 the treatment provider changed the Veteran's prescription from ibuprofen to naproxen and methocarbamol.  The Veteran sought treatment for his chest pain again in March, April, and July 2013.  In November 2013 and again in January 2014 the Veteran complained of chest pain and the treatment provider noted pain and tenderness on palpation.  

The Veteran was treated at the VA medical center for costochondritis in August and September 2014.  In March 2015 the Veteran told VA medical personnel that his chest pain was under control due to his medications.  He reported pain in his upper left chest in early June 2015 but said that he had no pain in a follow-up visit later that month.  

In November and December 2015 and August 2016, the Veteran reported that he was not having chest pains, but in November 2016 he again reported chest pain on exertion.

The Veteran underwent a second VA examination for costochondritis in March 2017.  The examiner reviewed the Veteran's claims folder and diagnosed the Veteran with costochondritis.  The Veteran reported generalized anterior chest wall pain and tenderness.  He said that it had not improved significantly over the years and said that it was worse with physical activity and walking.  The examiner said that the costochondritis was an injury to his thoracic muscles of respiration.  The Veteran's breathing was normal when walking down a hallway while engaged in conversation and his lungs were clear to auscultation in all fields and he had normal chest wall expansion in his breathing.  The Veteran's anterior chest was tender to palpation, particularly over the anterior chest wall.  A November 2016 chest X-ray was within normal limits.  The examiner found that the Veteran's muscle injury did not impact his ability to work.

The Veteran was treated at a VA medical facility again in March 2017.  The treating physician noted the chest pain but did not find tenderness to palpation.  In April and July 2017 the Veteran was treated at VA facilities for unrelated reasons and did not report recent chest pain.

In his March 2013 Notice of Disagreement, the Veteran took issue with the August 2012 rating decision that reduced his disability rating from 10 percent to noncompensable.  The August 2012 decision relied on the June 2011 private medical opinion, and the Veteran argued that the June 2011 medical opinion was incorrect in its conclusion that his condition was improving.  The Veteran argues that his symptoms at that time were masked by his medication (Motrin/ibuprofen).  The Veteran also argued that the change of his prescription to include Naproxen, a nonsteroidal anti-inflammatory drug, and methocarbamol, a central nervous system depressant with sedative and musculoskeletal relaxant properties, further masks his symptoms.  VA treatment records show that this medication change took place in February 2013.

Although the evidence of record shows fewer complaints of costochondritis in more recent years, the Veteran has also had increases in his pain medication as time has passed.  This suggests that the Veteran would have experienced more severe symptoms if he was not taking medication.  Notably, the Court of Appeals for Veterans Claims has held that "the Board may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria."  Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  As Diagnostic Code 5321 does not contemplate the effects of medication in alleviating the symptoms of the Veteran's costochondritis, the Board is precluded from considering the relief afforded by the Veteran's medication in evaluating the severity of the disability.  Id.

In evaluating the Veteran's costochondritis as if medication was not used, as is required under Jones v. Shinseki, and resolving all reasonable doubt in the Veteran's favor, the Board finds that his costochondritis symptomatology, to include intermittent tenderness to palpation, fatigability, and anterior chest pain increased on breathing deeply, walking, or bending over, more nearly approximates a moderate muscle injury as the evidence reflects consistent complaints of one or more of the cardinal signs and symptoms of muscle disability, including a lowered threshold of fatigue, fatigue-pain, and loss of power.  Therefore, a 10 percent rating, but no higher, is warranted for the entire appeal period.  Jones, 26 Vet. App. 56 (2012).  

Based on the evidence described above, the Veteran has not exhibited symptoms analogous to a moderately-severe disability of the respiratory muscles.  38 C.F.R. § 4.73, DC 5321.  In this respect, there has been no evidence of muscle atrophy or loss, as listed in the findings for a moderately severe muscle injury.  Further, other than fatigue, pain, and tenderness, there were no other objective abnormalities indicated on the VA examinations or in the outpatient treatment records.  For these reasons, the Board finds that the overall disability picture for the Veteran's costochondritis does not more closely approximate a 20 percent rating for moderately severe or severe muscle injury under the applicable DC.  

While the Board has also considered other potentially applicable DCs, the Veteran's costochondritis has not resulted in a loss of ribs, and as such 38 C.F.R. § 4.71(a), DC 5297 is not applicable in this case.  Further, the Veteran's disability is not shown to involve other body systems.  Therefore, this disability does not warrant an evaluation under any other provisions of the rating schedule.

Consideration has been given to the staged rating for the disability decided herein; however, the Board finds the disability has been relatively consistent throughout the entire appeal period and does not warrant a rating in excess of 10 percent.  See Fenderson v. West, 12 Vet. App. 119 (1999), Hart v. Mansfield, 21 Vet. App. 505 (2007).


ORDER

Entitlement to an initial rating in excess of 10 percent for costochondritis prior to June 24, 2011 is denied. 

Entitlement to an initial rating of 10 percent, but no higher, for costochondritis from June 24, 2011, is granted, subject to the regulations governing the payment of monetary awards.


____________________________________________
M. SORISIO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


